Citation Nr: 0504695	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from March 1946 to 
January 1948 and from November 1950 to August 1951.  He also 
had active duty for training in January 1949.

This case comes to the Board of Veterans' Appeals (Board) 
from  February 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which concluded that the 10 percent evaluation in 
effect for the veteran's right foot and ankle disability 
should be continued.

The Board notes that service connection for right foot drop 
was denied by the RO in a decision of May 1990.  The veteran 
did not appeal that decision.  In his May 2003 notice of 
disagreement, the veteran indicated his belief that his foot 
drop and compartment syndrome were due to the in service 
injury.  It is unclear whether the veteran wishes to reopen 
his claim of entitlement to service connection for right foot 
drop.  If he wishes to reopen this claim, he should so inform 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Review of the record reveals that the RO has failed to fully 
comply with the notification and assistance provisions of the 
VCAA.  In this regard, the Board notes that the veteran has 
not been provided appropriate notice regarding the evidence 
currently of record, which outstanding evidence the veteran 
is responsible for submitting, and which evidence VA would 
assist him in obtaining.

The veteran suffered an injury to his right leg and foot in 
January 1949, and is service connected for the resulting 
disability.  He has argued that his right foot and ankle 
disability includes neurological symptoms, resulting in 
atrophy of the muscles of the right lower extremity and 
necessitating a brace.  

A private medical record dated in March 1988 reflects the 
veteran's report of a work related back injury in 1967.  The 
record indicates that he underwent laminectomy in 1984.

Review of the record reveals that  peripheral neuropathy was 
diagnosed in August 2001.  The provider noted the possibility 
that the neuropathy was related to previous trauma, but 
indicated that other causes needed to be ruled out.  The 
report of an X-ray examination, also dated in August 2001, 
indicates that there were calcifications of the small vessels 
of the veteran's right foot, consistent with diabetes.  Nerve 
conduction studies conducted in December 2001 revealed severe 
and chronic right-sided peroneal neuropathy that appeared to 
be from an old injury.  The report did not specify what type 
of injury had caused the neuropathy.

Peripheral neuropathy is indicated in a May 2002 VA progress 
note.  That progress note also indicates that a private 
physician followed the veteran.  

A VA examination was conducted in October 2002.  The examiner 
noted that the veteran's claims folder was not available for 
review.  He concluded that the veteran had paralysis of the 
right anterior tibial musculature secondary to service 
connected anterior compartment syndrome of the right leg with 
resultant foot drop.  The Board notes, however, that service 
connection for right foot drop was denied in May 1990, and 
that the veteran did not appeal that decision.  In addition, 
it does not appear that the examiner fully assessed 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of the involved joints.  
Nor has an examiner indicated whether there is greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Due to the extent and complexity of the veteran's varied 
diagnoses, the Board cannot ascertain the nature and extent 
of his service connected right foot and ankle disability.  In 
light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his service-connected 
foot and ankle disability since 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of his right foot and ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should identify 
all manifestations of the veteran's 
service-connected right foot and ankle 
disability.  The examiner should also 
indicate whether any ankylosis is 
present, and if so, should indicate its 
degree.  Any limitation of motion of the 
ankle associated with the service-
connected disability should be 
characterized as moderate or marked.  The 
examiner should also identify any 
associated disability of the foot, and 
characterize it as moderate, moderately 
severe, or severe.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  

The examiner should also assess the 
extent of any neurological residuals of 
the veteran's right foot and ankle 
disability, to include the presence of 
any paralysis, neuritis, or neuralgia 
associated with the disability.  If any 
paralysis, neuritis, or neuralgia is 
present, the examiner should indicate 
which nerve or nerves are involved and 
characterize it as mild, moderate, or 
severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




